
	

113 HR 5405 : Promoting Job Creation and Reducing Small Business Burdens Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5405
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To make technical corrections to the Dodd-Frank Wall Street Reform and Consumer Protection Act, to
			 enhance the ability of small and emerging growth companies to access
			 capital through public and private markets, to reduce regulatory burdens,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Promoting Job Creation and Reducing Small Business Burdens Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Business Risk Mitigation and Price Stabilization Act
				Sec. 101. Margin requirements.
				Sec. 102. Implementation.
				Title II—Treatment of affiliate transactions
				Sec. 201. Treatment of affiliate transactions.
				Title III—Holding Company Registration Threshold Equalization Act
				Sec. 301. Registration threshold for savings and loan holding companies.
				Title IV—Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act 
				Sec. 401. Registration exemption for merger and acquisition brokers.
				Sec. 402. Effective date.
				Title V—Small Cap Liquidity Reform Act 
				Sec. 501. Liquidity pilot program for securities of certain emerging growth companies.
				Title VI—Improving Access to Capital for Emerging Growth Companies Act 
				Sec. 601. Filing requirement for public filing prior to public offering.
				Sec. 602. Grace period for change of status of emerging growth companies.
				Sec. 603. Simplified disclosure requirements for emerging growth companies.
				Title VII—Small Company Disclosure Simplification Act
				Sec. 701. Exemption from XBRL requirements for emerging growth companies and other smaller
			 companies.
				Sec. 702. Analysis by the SEC.
				Sec. 703. Report to Congress.
				Sec. 704. Definitions.
				Title VIII—Restoring Proven Financing for American Employers Act 
				Sec. 801. Rules of construction relating to collateralized loan obligations.
				Title IX—SBIC Advisers Relief Act
				Sec. 901. Advisers of SBICs and venture capital funds.
				Sec. 902. Advisers of SBICs and private funds.
				Sec. 903. Relationship to State law.
				Title X—Disclosure Modernization and Simplification Act
				Sec. 1001. Summary page for form 10–K.
				Sec. 1002. Improvement of regulation S–K.
				Sec. 1003. Study on modernization and simplification of regulation S–K.
				Title XI—Encouraging Employee Ownership Act 
				Sec. 1101. Increased threshold for disclosures relating to compensatory benefit plans.
			
		IBusiness Risk Mitigation and Price Stabilization Act
			101.Margin requirements
				(a)Commodity Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)), as added by section 731 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by
			 adding at the end the following new paragraph:
					
						(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii), including the initial and variation
			 margin requirements imposed by rules adopted pursuant to paragraphs
			 (2)(A)(ii) and (2)(B)(ii), shall not apply to a swap in which a
			 counterparty qualifies for an exception under section 2(h)(7)(A), or an
			 exemption issued under section 4(c)(1) from the requirements of section
			 2(h)(1)(A) for cooperative entities as defined in such exemption, or
			 satisfies the criteria in section 2(h)(7)(D)..
				(b)Securities Exchange Act amendmentSection 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)), as added by section
			 764(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
			 is amended by adding at the end the following new paragraph:
					
						(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii) shall not apply to a security-based swap
			 in which a counterparty qualifies for an exception under section 3C(g)(1)
			 or satisfies the criteria in section 3C(g)(4)..
				102.ImplementationThe amendments made by this title to the Commodity Exchange Act shall be implemented—
				(1)without regard to—
					(A)chapter 35 of title 44, United States Code; and
					(B)the notice and comment provisions of section 553 of title 5, United States Code;
					(2)through the promulgation of an interim final rule, pursuant to which public comment will be sought
			 before a final rule is issued; and
				(3)such that paragraph (1) shall apply solely to changes to rules and regulations, or proposed rules
			 and regulations, that are limited to and directly a consequence of such
			 amendments.
				IITreatment of affiliate transactions
			201.Treatment of affiliate transactions
				(a)In general
					(1)Commodity Exchange Act amendmentSection 2(h)(7)(D)(i) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(i)) is amended to read as
			 follows:
						
							(i)In generalAn affiliate of a person that qualifies for an exception under subparagraph (A) (including
			 affiliate entities predominantly engaged in providing financing for the
			 purchase of the merchandise or manufactured goods of the person) may
			 qualify for the exception only if the affiliate enters into the swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the transfer
			 of commercial risk is addressed by entering into a swap with a swap dealer
			 or major swap participant, an appropriate credit support measure or other
			 mechanism is utilized..
					(2)Securities Exchange Act of 1934 amendmentSection 3C(g)(4)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)(A)) is amended to
			 read as follows:
						
							(A)In generalAn affiliate of a person that qualifies for an exception under paragraph (1) (including affiliate
			 entities predominantly engaged in providing financing for the purchase of
			 the merchandise or manufactured goods of the person) may qualify for the
			 exception only if the affiliate enters into the security-based swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the transfer
			 of commercial risk is addressed by entering into a security-based swap
			 with a security-based swap dealer or major security-based swap
			 participant, an appropriate credit support measure or other mechanism is
			 utilized..
					(b)Applicability of credit support measure requirementNotwithstanding section 371 of this Act, the requirements in section 2(h)(7)(D)(i) of the Commodity
			 Exchange Act and section 3C(g)(4)(A) of the Securities Exchange Act of
			 1934, as amended by subsection (a), requiring that a credit support
			 measure or other mechanism be utilized if the transfer of commercial risk
			 referred to in such sections is addressed by entering into a swap with a
			 swap dealer or major swap participant or a security-based swap with a
			 security-based swap dealer or major security-based swap participant, as
			 appropriate, shall not apply with respect to swaps or security-based
			 swaps, as appropriate, entered into before the date of the enactment of
			 this Act.
				IIIHolding Company Registration Threshold Equalization Act
			301.Registration threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
				(1)in section 12(g)—
					(A)in paragraph (1)(B), by inserting after is a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and
					(B)in paragraph (4), by inserting after case of a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and
					(2)in section 15(d), by striking case of bank and inserting the following: case of a bank, a savings and loan holding company (as defined in section 10 of the Home Owners'
			 Loan Act),.
				IVSmall Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act 
			401.Registration exemption for merger and acquisition brokersSection 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b)) is amended by adding at the
			 end the following:
				
					(13)Registration exemption for merger and acquisition brokers
						(A)In generalExcept as provided in subparagraph (B), an M&A broker shall be exempt from registration under this section.
						(B)Excluded activitiesAn M&A broker is not exempt from registration under this paragraph if such broker does any of the
			 following:
							(i)Directly or indirectly, in connection with the transfer of ownership of an eligible privately held
			 company, receives, holds, transmits, or has custody of the funds or
			 securities to be exchanged by the parties to the transaction.
							(ii)Engages on behalf of an issuer in a public offering of any class of securities that is registered,
			 or is required to be registered, with the Commission under section 12 or
			 with respect to which the issuer files, or is required to file, periodic
			 information, documents, and reports under subsection (d).
							(C)Rule of constructionNothing in this paragraph shall be construed to limit any other authority of the Commission to
			 exempt any person, or any class of persons, from any provision of this
			 title, or from any provision of any rule or regulation thereunder.
						(D)DefinitionsIn this paragraph:
							(i)ControlThe term control means the power, directly or indirectly, to direct the management or policies of a company,
			 whether through ownership of securities, by contract, or otherwise. There
			 is a presumption of control for any person who—
								(I)is a director, general partner, member or manager of a limited liability company, or officer
			 exercising executive responsibility (or has similar status or functions);
								(II)has the right to vote 20 percent or more of a class of voting securities or the power to sell or
			 direct the sale of 20 percent or more of a class of voting securities; or
								(III)in the case of a partnership or limited liability company, has the right to receive upon
			 dissolution, or has contributed, 20 percent or more of the capital.
								(ii)Eligible privately held companyThe term eligible privately held company means a company that meets both of the following conditions:
								(I)The company does not have any class of securities registered, or required to be registered, with
			 the Commission under section 12 or with respect to which the company
			 files, or is required to file, periodic information, documents, and
			 reports under subsection (d).
								(II)In the fiscal year ending immediately before the fiscal year in which the services of the M&A broker are initially engaged with respect to the securities transaction, the company meets either
			 or both of the following conditions (determined in accordance with the
			 historical financial accounting records of the company):
									(aa)The earnings of the company before interest, taxes, depreciation, and amortization are less than
			 $25,000,000.
									(bb)The gross revenues of the company are less than $250,000,000.
									(iii)M&A brokerThe term M&A broker means a broker, and any person associated with a broker, engaged in the business of effecting
			 securities transactions solely in connection with the transfer of
			 ownership of an eligible privately held company, regardless of whether the
			 broker acts on behalf of a seller or buyer, through the purchase, sale,
			 exchange, issuance, repurchase, or redemption of, or a business
			 combination involving, securities or assets of the eligible privately held
			 company, if the broker reasonably believes that—
								(I)upon consummation of the transaction, any person acquiring securities or assets of the eligible
			 privately held company, acting alone or in concert, will control and,
			 directly or indirectly, will be active in the management of the eligible
			 privately held company or the business conducted with the assets of the
			 eligible privately held company; and
								(II)if any person is offered securities in exchange for securities or assets of the eligible privately
			 held company, such person will, prior to becoming legally bound to
			 consummate the transaction, receive or have reasonable access to the most
			 recent year-end balance sheet, income statement, statement of changes in
			 financial position, and statement of owner’s equity of the issuer of the
			 securities offered in exchange, and, if the financial statements of the
			 issuer are audited, the related report of the independent auditor, a
			 balance sheet dated not more than 120 days before the date of the offer,
			 and information pertaining to the management, business, results of
			 operations for the period covered by the foregoing financial statements,
			 and material loss contingencies of the issuer.
								(E)Inflation adjustment
							(i)In generalOn the date that is 5 years after the date of the enactment of the Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act of 2014, and every 5 years thereafter, each dollar amount in subparagraph (D)(ii)(II) shall be adjusted
			 by—
								(I)dividing the annual value of the Employment Cost Index For Wages and Salaries, Private Industry
			 Workers (or any successor index), as published by the Bureau of Labor
			 Statistics, for the calendar year preceding the calendar year in which the
			 adjustment is being made by the annual value of such index (or successor)
			 for the calendar year ending December 31, 2012; and
								(II)multiplying such dollar amount by the quotient obtained under subclause (I).
								(ii)RoundingEach dollar amount determined under clause (i) shall be rounded to the nearest multiple of
			 $100,000..
			402.Effective dateThis Act and any amendment made by this Act shall take effect on the date that is 90 days after the
			 date of the enactment of this Act.
			VSmall Cap Liquidity Reform Act
			501.Liquidity pilot program for securities of certain emerging growth companies
				(a)In generalSection 11A(c)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78k–1(c)(6)) is amended to read
			 as follows:
					
						(6)Liquidity pilot program for securities of certain emerging growth companies
							(A)Quoting incrementBeginning on the date that is 90 days after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, the securities of a covered emerging growth company shall be quoted using—
								(i)a minimum increment of $0.05; or
								(ii)if, not later than 60 days after such date of enactment, the company so elects in the manner
			 described in subparagraph (D)—
									(I)a minimum increment of $0.10; or
									(II)the increment at which such securities would be quoted without regard to the minimum increments
			 established under this paragraph.
									(B)Trading incrementIn the case of a covered emerging growth company the securities of which are quoted at a minimum
			 increment of $0.05 or $0.10 under this paragraph, the Commission shall
			 determine the increment at which the securities of such company are
			 traded.
							(C)Future right to opt out or change minimum increment
								(i)In generalAt any time beginning on the date that is 90 days after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, a covered emerging growth company the securities of which are quoted at a minimum increment of
			 $0.05 or $0.10 under this paragraph may elect in the manner described in
			 subparagraph (D)—
									(I)for the securities of such company to be quoted at the increment at which such securities would be
			 quoted without regard to the minimum increments established under this
			 paragraph; or
									(II)to change the minimum increment at which the securities of such company are quoted from $0.05 to
			 $0.10 or from $0.10 to $0.05.
									(ii)When election effectiveAn election under this subparagraph shall take effect on the date that is 30 days after such
			 election is made.
								(iii)Single election to change minimum incrementA covered emerging growth company may not make more than one election under clause (i)(II).
								(D)Manner of election
								(i)In generalAn election is made in the manner described in this subparagraph by informing the Commission of
			 such election.
								(ii)Notification of exchanges and other trading venuesUpon being informed of an election under clause (i), the Commission shall notify each exchange or
			 other trading venue where the securities of the covered emerging growth
			 company are quoted or traded.
								(E)Issuers ceasing to be covered emerging growth companies
								(i)In generalIf an issuer the securities of which are quoted at a minimum increment of $0.05 or $0.10 under this
			 paragraph ceases to be a covered emerging growth company, the securities
			 of such issuer shall be quoted at the increment at which such securities
			 would be quoted without regard to the minimum increments established under
			 this paragraph.
								(ii)ExceptionsThe Commission may by regulation, as the Commission considers appropriate, specify any
			 circumstances under which an issuer shall continue to be considered a
			 covered emerging growth company for purposes of this paragraph after the
			 issuer ceases to meet the requirements of subparagraph (L)(i).
								(F)Securities trading below $1
								(i)Initial price
									(I)At effective dateIf the trading price of the securities of a covered emerging growth company is below $1 at the
			 close of the last trading day before the date that is 90 days after the
			 date of the enactment of the Small Cap Liquidity Reform Act of 2014, the securities of such company shall be quoted using the increment at which such securities would
			 be quoted without regard to the minimum increments established under this
			 paragraph.
									(II)At IPOIf a covered emerging growth company makes an initial public offering after the day described in
			 subclause (I) and the first share of the securities of such company is
			 offered to the public at a price below $1, the securities of such company
			 shall be quoted using the increment at which such securities would be
			 quoted without regard to the minimum increments established under this
			 paragraph.
									(ii)Average trading priceIf the average trading price of the securities of a covered emerging growth company falls below $1
			 for any 90-day period beginning on or after the day before the date of the
			 enactment of the Small Cap Liquidity Reform Act of 2014, the securities of such company shall, after the end of such period, be quoted using the increment
			 at which such securities would be quoted without regard to the minimum
			 increments established under this paragraph.
								(G)Fraud or manipulationIf the Commission determines that a covered emerging growth company has violated any provision of
			 the securities laws prohibiting fraudulent, manipulative, or deceptive
			 acts or practices, the securities of such company shall, after the date of
			 the determination, be quoted using the increment at which such securities
			 would be quoted without regard to the minimum increments established under
			 this paragraph.
							(H)Ineligibility for increased minimum increment permanentThe securities of an issuer may not be quoted at a minimum increment of $0.05 or $0.10 under this
			 paragraph at any time after—
								(i)such issuer makes an election under subparagraph (A)(ii)(II);
								(ii)such issuer makes an election under subparagraph (C)(i)(I), except during the period before such
			 election takes effect; or
								(iii)the securities of such issuer are required by this paragraph to be quoted using the increment at
			 which such securities would be quoted without regard to the minimum
			 increments established under this paragraph.
								(I)Additional reports and disclosuresThe Commission shall require a covered emerging growth company the securities of which are quoted
			 at a minimum increment of $0.05 or $0.10 under this paragraph to make such
			 reports and disclosures as the Commission considers necessary or
			 appropriate in the public interest or for the protection of investors.
							(J)Limitation of liabilityAn issuer (or any officer, director, manager, or other agent of such issuer) shall not be liable to
			 any person (other than such issuer) under any law or regulation of the
			 United States, any constitution, law, or regulation of any State or
			 political subdivision thereof, or any contract or other legally
			 enforceable agreement (including any arbitration agreement) for any losses
			 caused solely by the quoting of the securities of such issuer at a minimum
			 increment of $0.05 or $0.10, by the trading of such securities at the
			 increment determined by the Commission under subparagraph (B), or by both
			 such quoting and trading, as provided in this paragraph.
							(K)Report to CongressNot later than 6 months after the date of the enactment of the Small Cap Liquidity Reform Act of 2014, and every 6 months thereafter, the Commission, in coordination with each exchange on which the
			 securities of covered emerging growth companies are quoted or traded,
			 shall submit to Congress a report on the quoting and trading of securities
			 in increments permitted by this paragraph and the extent to which such
			 quoting and trading are increasing liquidity and active trading by
			 incentivizing capital commitment, research coverage, and brokerage
			 support, together with any legislative recommendations the Commission may
			 have.
							(L)DefinitionsIn this paragraph:
								(i)Covered emerging growth companyThe term covered emerging growth company means an emerging growth company, as defined in the first paragraph (80) of section 3(a), except
			 that—
									(I)such paragraph shall be applied by substituting $750,000,000 for $1,000,000,000 each place it appears; and
									(II)subparagraphs (B), (C), and (D) of such paragraph do not apply.
									(ii)SecurityThe term security means an equity security.
								(M)Savings provisionNotwithstanding any other provision of this paragraph, the Commission may—
								(i)make such adjustments to the pilot program specified in this paragraph as the Commission considers
			 necessary or appropriate to ensure that such program can provide
			 statistically meaningful or reliable results, including adjustments to
			 eliminate selection bias among participants, expand the number of
			 participants eligible to participate in such program, and change the
			 duration of such program for one or more participants; and
								(ii)conduct any other study or pilot program, in conjunction with or separate from the pilot program
			 specified in this paragraph (as such program may be adjusted pursuant to
			 clause (i)), to evaluate quoting or trading in various minimum increments..
				(b)SunsetEffective on the date that is 5 years after the date of the enactment of this Act, section
			 11A(c)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78k–1(c)(6))
			 is repealed.
				VIImproving Access to Capital for Emerging Growth Companies Act 
			601.Filing requirement for public filing prior to public offeringSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is amended by striking 21 days and inserting 15 days.
			602.Grace period for change of status of emerging growth companiesSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is further amended by adding at
			 the end the following: An issuer that was an emerging growth company at the time it submitted a confidential registration
			 statement or, in lieu thereof, a publicly filed registration statement for
			 review under this subsection but ceases to be an emerging growth company
			 thereafter shall continue to be treated as an emerging market growth
			 company for the purposes of this subsection through the earlier of the
			 date on which the issuer consummates its initial public offering pursuant
			 to such registrations statement or the end of the 1-year period beginning
			 on the date the company ceases to be an emerging growth company..
			603.Simplified disclosure requirements for emerging growth companiesSection 102 of the Jumpstart Our Business Startups Act (Public Law 112–106) is amended by adding at
			 the end the following:
				
					(d)Simplified disclosure requirementsWith respect to an emerging growth company (as such term is defined under section 2 of the
			 Securities Act of 1933):
						(1)Requirement to include notice on form S–1Not later than 30 days after the date of enactment of this subsection, the Securities and Exchange
			 Commission shall revise its general instructions on Form S–1 to indicate
			 that a registration statement filed (or submitted for confidential review)
			 by an issuer prior to an initial public offering may omit financial
			 information for historical periods otherwise required by regulation S–X
			 (17 CFR 210.1–01 et seq.) as of the time of filing (or confidential
			 submission) of such registration statement, provided that—
							(A)the omitted financial information relates to a historical period that the issuer reasonably
			 believes will not be required to be included in the Form S–1 at the time
			 of the contemplated offering; and
							(B)prior to the issuer distributing a preliminary prospectus to investors, such registration statement
			 is amended to include all financial information required by such
			 regulation S–X at the date of such amendment.
							(2)Reliance by issuersEffective 30 days after the date of enactment of this subsection, an issuer filing a registration
			 statement (or submitting the statement for confidential review) on Form
			 S–1 may omit financial information for historical periods otherwise
			 required by regulation S–X (17 CFR 210.1–01 et seq.) as of the time of
			 filing (or confidential submission) of such registration statement,
			 provided that—
							(A)the omitted financial information relates to a historical period that the issuer reasonably
			 believes will not be required to be included in the Form S–1 at the time
			 of the contemplated offering; and
							(B)prior to the issuer distributing a preliminary prospectus to investors, such registration statement
			 is amended to include all financial information required by such
			 regulation S–X at the date of such amendment..
			VIISmall Company Disclosure Simplification Act
			701.Exemption from XBRL requirements for emerging growth companies and other smaller companies
				(a)Exemption for emerging growth companiesEmerging growth companies are exempted from the requirements to use Extensible Business Reporting
			 Language (XBRL) for financial statements and other periodic reporting
			 required to be filed with the Commission under the securities laws. Such
			 companies may elect to use XBRL for such reporting.
				(b)Exemption for other smaller companiesIssuers with total annual gross revenues of less than $250,000,000 are exempt from the requirements
			 to use XBRL for financial statements and other periodic reporting required
			 to be filed with the Commission under the securities laws. Such issuers
			 may elect to use XBRL for such reporting. An exemption under this
			 subsection shall continue in effect until—
					(1)the date that is five years after the date of enactment of this Act; or
					(2)the date that is two years after a determination by the Commission, by order after conducting the
			 analysis required by section 702, that the benefits of such requirements
			 to such issuers outweigh the costs, but no earlier than three years after
			 enactment of this Act.
					(c)Modifications to regulationsNot later than 60 days after the date of enactment of this Act, the Commission shall revise its
			 regulations under parts 229, 230, 232, 239, 240, and 249 of title 17, Code
			 of Federal Regulations, to reflect the exemptions set forth in subsections
			 (a) and (b).
				702.Analysis by the SECThe Commission shall conduct an analysis of the costs and benefits to issuers described in section
			 701(b) of the requirements to use XBRL for financial statements and other
			 periodic reporting required to be filed with the Commission under the
			 securities laws. Such analysis shall include an assessment of—
				(1)how such costs and benefits may differ from the costs and benefits identified by the Commission in
			 the order relating to interactive data to improve financial reporting
			 (dated January 30, 2009; 74 Fed. Reg. 6776) because of the size of such
			 issuers;
				(2)the effects on efficiency, competition, capital formation, and financing and on analyst coverage of
			 such issuers (including any such effects resulting from use of XBRL by
			 investors);
				(3)the costs to such issuers of—
					(A)submitting data to the Commission in XBRL;
					(B)posting data on the website of the issuer in XBRL;
					(C)software necessary to prepare, submit, or post data in XBRL; and
					(D)any additional consulting services or filing agent services;
					(4)the benefits to the Commission in terms of improved ability to monitor securities markets, assess
			 the potential outcomes of regulatory alternatives, and enhance investor
			 participation in corporate governance and promote capital formation; and
				(5)the effectiveness of standards in the United States for interactive filing data relative to the
			 standards of international counterparts.
				703.Report to CongressNot later than one year after the date of enactment of this Act, the Commission shall provide the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 regarding—
				(1)the progress in implementing XBRL reporting within the Commission;
				(2)the use of XBRL data by Commission officials;
				(3)the use of XBRL data by investors;
				(4)the results of the analysis required by section 702; and
				(5)any additional information the Commission considers relevant for increasing transparency,
			 decreasing costs, and increasing efficiency of regulatory filings with the
			 Commission.
				704.DefinitionsAs used in this title, the terms Commission, emerging growth company, issuer, and securities laws have the meanings given such terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c).
			VIIIRestoring Proven Financing for American Employers Act 
			801.Rules of construction relating to collateralized loan obligationsSection 13(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(g)) is amended by adding at
			 the end the following new paragraphs:
				
					(4)Collateralized loan obligations
						(A)Inapplicability to certain collateralized loan obligationsNothing in this section shall be construed to require the divestiture, prior to July 21, 2017, of
			 any debt securities of collateralized loan obligations, if such debt
			 securities were issued before January 31, 2014.
						(B)Ownership interest with respect to collateralized loan obligationsA banking entity shall not be considered to have an ownership interest in a collateralized loan
			 obligation because it acquires, has acquired, or retains a debt security
			 in such collateralized loan obligation if the debt security has no indicia
			 of ownership other than the right of the banking entity to participate in
			 the removal for cause, or in the selection of a replacement after removal
			 for cause or resignation, of an investment manager or investment adviser
			 of the collateralized loan obligation.
						(C)DefinitionsFor purposes of this paragraph:
							(i)Collateralized loan obligationThe term collateralized loan obligation means any issuing entity of an asset-backed security, as defined in section 3(a)(77) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)), that is comprised
			 primarily of commercial loans.
							(ii)Removal for causeAn investment manager or investment adviser shall be deemed to be removed for cause if the investment manager or investment adviser is removed as a result of—
								(I)a breach of a material term of the applicable management or advisory agreement or the agreement
			 governing the collateralized loan obligation;
								(II)the inability of the investment manager or investment adviser to continue to perform its
			 obligations under any such agreement;
								(III)any other action or inaction by the investment manager or investment adviser that has or could
			 reasonably be expected to have a materially adverse effect on the
			 collateralized loan obligation, if the investment manager or investment
			 adviser fails to cure or take reasonable steps to cure such effect within
			 a reasonable time; or
								(IV)a comparable event or circumstance that threatens, or could reasonably be expected to threaten, the
			 interests of holders of the debt securities..
			IXSBIC Advisers Relief Act
			901.Advisers of SBICs and venture capital fundsSection 203(l) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)) is amended—
				(1)by striking No investment adviser and inserting the following:
					
						(1)In generalNo investment adviser; and
				(2)by adding at the end the following:
					
						(2)Advisers of SBICsFor purposes of this subsection, a venture capital fund includes an entity described in
			 subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity
			 that has elected to be regulated or is regulated as a business development
			 company pursuant to section 54 of the Investment Company Act of 1940)..
				902.Advisers of SBICs and private fundsSection 203(m) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(m)) is amended by adding at
			 the end the following:
				
					(3)Advisers of SBICsFor purposes of this subsection, the assets under management of a private fund that is an entity
			 described in subparagraph (A), (B), or (C) of subsection (b)(7) (other
			 than an entity that has elected to be regulated or is regulated as a
			 business development company pursuant to section 54 of the Investment
			 Company Act of 1940) shall be excluded from the limit set forth in
			 paragraph (1)..
			903.Relationship to State lawSection 203A(b)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(b)(1)) is amended—
				(1)in subparagraph (A), by striking or at the end;
				(2)in subparagraph (B), by striking the period at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(C)that is not registered under section 203 because that person is exempt from registration as
			 provided in subsection (b)(7) of such section, or is a supervised person
			 of such person..
				XDisclosure Modernization and Simplification Act
			1001.Summary page for form 10–KNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Securities and Exchange Commission shall issue regulations to permit
			 issuers to submit a summary page on form 10–K (17 CFR 249.310), but only
			 if each item on such summary page includes a cross-reference (by
			 electronic link or otherwise) to the material contained in form 10–K to
			 which such item relates.
			1002.Improvement of regulation S–KNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Securities and Exchange Commission shall take all such actions to
			 revise regulation S–K (17 CFR 229.10 et seq.)—
				(1)to further scale or eliminate requirements of regulation S–K, in order to reduce the burden on
			 emerging growth companies, accelerated filers, smaller reporting
			 companies, and other smaller issuers, while still providing all material
			 information to investors;
				(2)to eliminate provisions of regulation S–K, required for all issuers, that are duplicative,
			 overlapping, outdated, or unnecessary; and
				(3)for which the Commission determines that no further study under section 1003 is necessary to
			 determine the efficacy of such revisions to regulation S–K.
				1003.Study on modernization and simplification of regulation S–K
				(a)StudyThe Securities and Exchange Commission shall carry out a study of the requirements contained in
			 regulation S–K (17 CFR 229.10 et seq.). Such study shall—
					(1)determine how best to modernize and simplify such requirements in a manner that reduces the costs
			 and burdens on issuers while still providing all material information;
					(2)emphasize a company by company approach that allows relevant and material information to be
			 disseminated to investors without boilerplate language or static
			 requirements while preserving completeness and comparability of
			 information across registrants; and
					(3)evaluate methods of information delivery and presentation and explore methods for discouraging
			 repetition and the disclosure of immaterial information.
					(b)ConsultationIn conducting the study required under subsection (a), the Commission shall consult with the
			 Investor Advisory Committee and the Advisory Committee on Small and
			 Emerging Companies.
				(c)ReportNot later than the end of the 360-day period beginning on the date of enactment of this Act, the
			 Commission shall issue a report to the Congress containing—
					(1)all findings and determinations made in carrying out the study required under subsection (a);
					(2)specific and detailed recommendations on modernizing and simplifying the requirements in regulation
			 S–K in a manner that reduces the costs and burdens on companies while
			 still providing all material information; and
					(3)specific and detailed recommendations on ways to improve the readability and navigability of
			 disclosure documents and to discourage repetition and the disclosure of
			 immaterial information.
					(d)RulemakingNot later than the end of the 360-day period beginning on the date that the report is issued to the
			 Congress under subsection (c), the Commission shall issue a proposed rule
			 to implement the recommendations of the report issued under subsection
			 (c).
				(e)Rule of constructionRevisions made to regulation S–K by the Commission under section 1002 shall not be construed as
			 satisfying the rulemaking requirements under this section.
				XIEncouraging Employee Ownership Act 
			1101.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise section 230.701(e) of title 17, Code of Federal
			 Regulations, so as to increase from $5,000,000 to $10,000,000 the
			 aggregate sales price or amount of securities sold during any consecutive
			 12-month period in excess of which the issuer is required under such
			 section to deliver an additional disclosure to investors. The Commission
			 shall index for inflation such aggregate sales price or amount every 5
			 years to reflect the change in the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor Statistics, rounding to the
			 nearest $1,000,000.
			
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
